EXHIBIT 10.1 [Chase logo] Amendment to Amended and Restated Credit Agreement This agreement is dated as of May 31, 2007, by and between WesBanco, Inc. (the "Borrower") and JPMorgan Chase Bank, N.A. (the "Bank"), and its successors and assigns. The provisions of this agreement are effective on the date that this agreement has been executed by all of the signers and delivered to the Bank and the Borrower has satisfied all the conditions in Section 6 of this agreement (the "Effective Date"). WHEREAS, the Borrower and the Bank entered into that certain Amended and Restated Credit Agreement dated as of July 12, 2006 (the "Credit Agreement"); and WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit Agreement as set forth below; NOW, THEREFORE, in mutual consideration of the agreements contained herein and for other good and valuable consideration, the parties agree as follows: 1.DEFINED TERMS.
